         Case 1:20-cr-00406-KMW Document 30 Filed 12/04/20 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
ne                                                   Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     December 4, 2020

BY ECF

The Honorable Kimba M. Wood
United States District Judge
United States District Court for the
 Southern District of New York
500 Pearl Street
New York, New York 10007

     Re:   United States v. Benjamin Mekawy,
           No. 20 Cr. 406 (KMW)

Dear Judge Wood:

        The Government respectfully submits this letter in connection with the sentencing of
defendant Benjamin Mekawy, which is scheduled for December 11, 2020. For the reasons set
forth below, the Government concurs in the recommendation of the United States Probation Office
that a sentence of three years’ probation, with six months’ home confinement enforced by
electronic monitoring, which is consistent with the applicable United States Sentencing Guidelines
(“Guidelines” or “U.S.S.G.”), see U.S.S.G. § 5C1.1(c)(3), is appropriate in this case.

                                          Background

A. Offense Conduct

         The offense conduct is described accurately in the November 10, 2020, revised presentence
investigation report prepared by the United States Probation Office (the “PSR”). The defendant
was an employee of a Securities and Exchange Commission (“SEC”) registered broker dealer
called Seidel & Co. LLC. (“Seidel & Co”). Seidel & Co., which was based in Manhattan, was an
inter-dealer broker, which means that it acted primarily as an intermediary between institutional
broker-dealers trading bonds of various types. Under relevant SEC regulations, Seidel & Co. was
required to maintain net capital reserves of the greater of $100,000 or six and two-thirds percent
of its aggregate indebtedness, in order to limit the insolvency risk to its counterparties.

        As detailed in the PSR, in late 2016, Mekawy participated in a scheme to mislead the SEC
regarding the net capital position (and therefore the financial solvency) of Seidel & Co. First, in
early November 2016, Mekawy caused Seidel & Co. to file a report with the SEC that fraudulently
inflated the firm’s net capital by over $200,000 by failing to disclose debts that the firm owed to
its landlord and fraudulently increasing the balance of a Seidel & Co. brokerage account. When a
         Case 1:20-cr-00406-KMW Document 30 Filed 12/04/20 Page 2 of 3

                                                                                           Page 2


representative of the Financial Industry Regulatory Authority (“FINRA”) questioned the treatment
of the firm’s prior debt to its landlord, Mekawy caused a letter to be sent to FINRA representing,
falsely, that the debt had been settled. Furthermore, when an outside advisor preparing Seidel &
Co.’s regulatory filings sought support for the brokerage account balance, Mekawy sent him a
bank statement that had been forged to indicate the inflated balance. The following month,
Mekawy also participated in representing falsely to the SEC that a certain payment $1 million
payment (the “$1 Million Payment”) was a capital contribution to Seidel & Co., when, in fact, the
funds were loan proceeds that could not be used to establish that the firm met the SEC’s net capital
requirements.

       After the initiation of the SEC’s parallel investigation of this matter, during the summer of
2018, Mekawy also represented falsely to SEC investigators that he did not have documents
responsive to an SEC subpoena, when, in truth, he was in possession of multiple electronic devices
containing highly relevant documents.

B. Mekwy’s Guilty Plea and the Guidelines Calculation

        On August 17, 2020, Mekawy appeared before the Judge Aaron and pled guilty to one
count of conspiring to falsify the books and records of a broker-dealer, in violation of Title 18,
United States Code, Section 371, and one count of making false statements to the SEC, in violation
of Title 18, United States Code, Section 1001. The parties agree that offense level applicable to
Mekawy is 10 and his criminal history category is I.1 Accordingly, the applicable Guidelines
range is 6 to 12 months’ imprisonment, and the applicable fine range is $4,000 to $40,000. The
Probation Office agrees that these are the appropriate ranges.

                                            Discussion

       Applying the factors set forth in Title 18, United States Code, Section 3553(a), a Guidelines
sentence of three years’ probation, with six months’ home confinement enforced by electronic
monitoring, as recommended by the Probation Office, is “sufficient, but not greater than
necessary” to serve the goals of sentencing.2

       Beginning with the “nature and circumstances of the offense,” 18 U.S.C. § 3553(a)(1), the
offense conduct is undoubtedly serious. By misrepresenting Seidel & Co.’s net capital position,
Mekawy exposed investors to unnecessary risk and undermined the SEC’s careful efforts to
safeguard the integrity of the financial system. Mekawy later doubled down on his criminal
conduct by lying to the SEC in an effort to avoid producing incriminating documents and files that
were housed on computers within his possession. This calculated obstruction reflected a contempt

1
  Due to an error on the docket sheet for Mekawy’s prior federal case, the plea agreement
incorrectly assigned Mekawy two additional criminal history for committing the instant offense
while under federal supervision.
2
  Because Mekawy’s sentencing range falls within Zone B of the sentencing table, the
recommended sentenced is consistent with the non-binding guidance of the Sentencing
Commission. See U.S.S.G. § 5C1.1(c)(3).
         Case 1:20-cr-00406-KMW Document 30 Filed 12/04/20 Page 3 of 3

                                                                                           Page 3


for regulators and a disregard for the law. Although the Government does not recommend
incarceration given the defendant’s subordinate role in the offense, the lack of investor harm, and
the risks posed by the pandemic, the Probation Office’s recommendation of six months’ home
confinement, coupled with three years’ probation is appropriate in light of the seriousness of the
offense.

        The “history and characteristics of the defendant,” 18 U.S.C. § 3553(a)(1), and the need to
“afford adequate deterrence to criminal conduct,” 18 U.S.C. § 3553(a)(2)(B), also weigh in favor
of a sentence that is sufficiently punitive to deter both future misconduct by the defendant and to
send a message the general public that this type of misconduct carries real consequences. Due to
his cooperation with the Government, in his prior federal case, the defendant received a sentence
of two years’ probation, despite facing a Sentencing Guidelines range much higher than the one at
issue here. Given that sentence failed to deter the defendant from committing further federal
crimes, a more serious sentence is warranted here. A six-month period of home incarceration
achieves that objective, while also giving weight to the mitigating factors outlined in the
defendant’s sentencing submission.

        Finally, the fact that Mekawy’s co-defendant, Alan Seidel, was not sentenced to home
confinement does not weigh against imposing such a condition as part of the sentence here. While
the Court must of course consider “the need to avoid unwarranted sentencing disparities,” 18
U.S.C. § 3553(a)(6), the investigation did not establish that Seidel was a more culpable participant
than Mekawy. To the contrary, while Seidel did lie to the SEC regarding the nature of the $1
Million Payment, the Government found no evidence that he participated in or had knowledge of
other aspects of the scheme, including Mekawy’s efforts to mislead the SEC regarding the nature
of Seidel & Co.’s debt to its landlord and his forgery of the Seidel & Co. bank statement. Seidel
also recanted his lies to the SEC within hours of telling them, while Mekawy repeatedly told SEC
investigators, falsely, that he had no records responsive to their document demand, and only
admitted otherwise after criminal authorities searched his home and seized materials that were
called for by the subpoena.



                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney



                                          by: _/s/________________________
                                              Scott Hartman
                                              Assistant United States Attorney
                                              (212) 637-2357


cc: Avrom Robin, Esq., Counsel to Benjamin Mekawy (by ECF)
